      Case 1:18-cv-10364-LGS-SDA Document 542 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            10/02/2020
 Allianz Global Investors GmbH et al.,
                                                             1:18-cv-10364 (LGS) (SDA)
                                Plaintiffs,
                                                             ORDER
                    -against-

 Bank of America Corporation et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a Telephone Conference with the parties today regarding the issues raised in

their joint letter, dated September 30, 2020 (9/30/20 Joint Ltr., ECF No. 539), and for the reasons

stated on the record, it is hereby ORDERED, as follows:

       1. The parties shall meet and confer regarding Defendants’ search terms and, no later

           than October 16, 2020, file a joint letter setting forth the parties’ positions with

           respect to any remaining disputes.

       2. The October 16, 2020 joint letter also shall address any ripe disputes regarding

           Defendants’ custodians. Any party requesting additional time to meet and confer

           regarding custodians shall provide an explanation as to why such additional time is

           required.

       3. The October 16, 2020 joint letter shall indicate each party’s position as to whether a

           hearing is required with respect to any disputes regarding Defendants’ search terms

           or custodians.

       4. No later than November 5, 2020, at 6:00 p.m. EST, the parties shall file a joint letter

           regarding the status of discovery and any existing disputes.
     Case 1:18-cv-10364-LGS-SDA Document 542 Filed 10/02/20 Page 2 of 2




         5. The parties are directed to appear for a Telephone Conference in this action on

            November 10, 2020, at 10:00 a.m. EST. At the scheduled time, the parties shall each

            separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

Dated:         New York, New York
               October 2, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                               2
